DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 01/19/2019. 
Claims 1–20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 10 recite computer-implemented methods for managing patient care. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1 & 10 recite, at least in part, a patient care method comprising: monitoring the status of multiple patients, and responding to the needs of said multiple patients by a response agent system; wherein each of said multiple patients is an enrolled participant of the response agent system; wherein the response agent system is configured to receive communications regarding said patient needs as they arise and to convey said communications to multiple response agents of said response agent system as said needs are received; wherein responding to the needs of said multiple patients comprises responding by an available response agent of said multiple response agents to any one of said needs as the need is conveyed. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. monitoring the status of multiple patients, and responding to the needs of said multiple patients by a response agent system) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including a patient care device. These elements are broadly recited in the specification at, for example, paragraph [0180]   which describes the patient care device. “It should be appreciated that patient care 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-9 & 11-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-9 & 11-20 are abstract ideas and do not contain additional elements for consideration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

CLAIMS 1-20 are rejected as under 35 U.S.C. 102(a) as being anticipated by Narasimhan (US 20160342767 A1).

CLAIM 1 – 
A patient care method comprising: monitoring the status of multiple patients, and responding to the needs of said multiple patients by a response agent system; ([0103] A caregiver can register and manage multiple patients (e.g., both parents). Therefore the response agent system of Watch Rx is monitoring the status and responding to the needs of multiple patients. FIG. 7 illustrates an outline of an example setup procedure of a PWD according to an embodiment. Example caregiver app functionalities, which may be performed by the caregiver app and/or the CSS of the described embodiments, are presented below.)
wherein each of said multiple patients is an enrolled participant of the response agent system ([0103] A caregiver can register and manage multiple patients (e.g., both parents).)
wherein the response agent system is configured to receive communications regarding said patient needs as they arise and to convey said communications to multiple response agents of said response agent system as said needs are received ([0015] The described embodiments may provide what amounts to 24 hours per day, 7 days per week (24×7) connectivity of the patient to one or more caregivers, via a mobile app running on a platform such as a smartphone or tablet at the caregiver's location. Such 24×7 connectivity facilitates (i) staying connected with an elderly parent, (ii) getting missed medication and emergency alerts, (iii) receiving a real-time feed of the current status of the patient. [0033] Another embodiment further includes determining, based on the behavioral data, that an emergency event has occurred, and in response to the determining, notifying appropriate emergency response personnel. [0096] Fall Detection and Emergency Calling—The PWD may detect, using positional sensor input, when a patient has fallen. In response to a detected fall, the PWD may initiate an emergency call to a local call center or to a caregiver. If the patient is able to communicate during the emergency call, the patient may be able to provide information as to subsequent steps. If the patient is not able to communicate, the local call center or caregiver follows a predetermined response protocol for sending help to the patient.
wherein responding to the needs of said multiple patients comprises responding by an available response agent of said multiple response agents to any one of said needs as the need is conveyed.  ([0015] The described embodiments may provide what amounts to 24 hours per day, 7 days per week (24×7) connectivity of the patient to one or more caregivers, via a mobile app running on a platform such as a smartphone or tablet at the caregiver's location. Such 24×7 connectivity facilitates (i) staying connected with an elderly parent, (ii) getting missed medication and emergency alerts, (iii) receiving a real-time feed of the current status of the patient. [0033] Another embodiment further includes determining, based on the behavioral data, that an emergency event has occurred, and in response to the determining, notifying appropriate emergency response personnel. [0096] Fall Detection and Emergency Calling—The PWD may detect, using positional sensor input, when a patient has fallen. In response to a detected fall, the PWD may initiate an emergency call to a local call center or to a caregiver. If the patient is able to communicate during the emergency call, the patient may be able to provide information as to subsequent steps. If the patient is not able to communicate, the local call center or caregiver follows a predetermined response protocol for sending help to the patient.)

CLAIM 2 – 
The patient care method of claim 1, wherein each arising need is regarded as a pending need until a response is rendered, the method further comprising indicating [0073] An example embodiment of a PWD constructed according to the invention, with various screenshots, features and PWD app architecture, is shown in FIG. 3. As shown, the PWD has a local database where the medication regimen, images, and voice files are stored. The local processor activates reminders based on a scheduler, and stores responses from the patient. When the reminders are completed, the PWD sends an alert or log to the coordinated care platform at the webserver, including all the medications taken and missed, along with the time sequence information associated with the responses. The PWD may communicate with the coordinated care platform via JAVA REST APIs. For example a missed medication alert may have following information: [0115] Emergency logs: Number and characteristics of emergency alerts issued.)

 
CLAIM 3 – 
The patient care method of claim 1, wherein said communications regarding said patient needs are received from a patient care device maintained by a patient of said multiple patients.  ([0006] The CCS may include a patient wearable device (PWD), a caregiver mobile app, and a webserver. The webserver implements a coordinated care platform that seamlessly integrates the PWD, the caregiver mobile app, the webserver, and various third party providers (e.g., pharmacy API integration, Electronic Health Records software such as EPIC). The coordinated care platform receives, processes, and analyzes information from the PWD and the caregiver mobile app, to provide status and predictive information to the caregiver and/or other relevant healthcare providers. [0169] The Coordinated Care Platform enhances the traditional phase 3 clinical trial process by providing a wearable dedicated for real-time monitoring of the patient and their vitals during the trial. The PWD may also serve as a safety alert device with fall detection and emergency calling features. The PWD also passively collects large quantities (but still high quality) of patient's positional data, vital sign data, and physiological data, in real-time. This technology enables increased volume and speed of data collection, as compared to manual methods in traditional clinical trials, leading to further reduced data acquisition costs. This also helps monitor patients' physical and emotional health in real-time outside of the clinic, and could help reduce expensive site visits by the patient.)

CLAIM 4 – 
The patient care method of claim 1, wherein said communications regarding said patient needs are displayed via a response agent interface system, which is accessible to each of said multiple response agents through a communication network.  ([0047] An example embodiment of a Coordinated Care System (CCS) 100, shown in FIG. 1, includes a patient wearable device (PWD) 102, a caregiver mobile app 104, and a webserver 106. The caregiver mobile app 104 runs on a commercially-available platform such as a smartphone or electronic tablet. The webserver 106, which runs on a commercially-available platform such as a computer system or workstation, implements a coordinated care platform that seamlessly integrates the PWD, the caregiver mobile app, the webserver, and various third party providers (such as pharmacies and healthcare providers). The webserver 106 includes a web frontend, a server backend, a backend database and an application program interface (API). Target users for each of these components are shown in Table I.)

CLAIM 5 – 
The patient care method of claim 4, wherein monitoring the status of multiple patients, and responding to the needs of said multiple patients by a response agent system comprises response agent interaction through said display of the response agent interface system.  ([0047] An example embodiment of a Coordinated Care System (CCS) 100, shown in FIG. 1, includes a patient wearable device (PWD) 102, a caregiver mobile app 104, and a webserver 106. The caregiver mobile app 104 runs on a commercially-available platform such as a smartphone or electronic tablet. The webserver 106, which runs on a commercially-available platform such as a computer system or workstation, implements a coordinated care platform that seamlessly integrates the PWD, the caregiver mobile app, the webserver, and various third party providers (such as pharmacies and healthcare providers). The webserver 106 includes a web frontend, a server backend, a backend database and an application program interface (API). Target users for each of these components are shown in Table I.)

CLAIM 6 – 
The patient care method of claim 1,wherein said needs comprise emergency assistance needs and/or non-emergency needs.  ([0096] Fall Detection and Emergency Calling—The PWD may detect, using positional sensor input, when a patient has fallen. In response to a detected fall, the PWD may initiate an emergency call to a local call center or to a caregiver. If the patient is able to communicate during the emergency call, the patient may be able to provide information as to subsequent steps. If the patient is not able to communicate, the local call center or caregiver follows a predetermined response protocol for sending help to the patient. [0107] Dashboard: the coordinated caregivers get reports on a weekly basis with details including medication adherence, activities, and R U OK responses. Following reports are provided via dashboard.)

CLAIM 7 – 
The patient care method of claim 1, wherein monitoring the status of multiple patients is performed on an as-needed basis and comprises at least one of:
monitoring for an emergency alert status of a patient, monitoring a location a patient, monitoring activity of a patient, monitoring medication needs a patient, monitoring bio signs of a patient, and monitoring non-emergency requests of a patient; and [0089] Conducting Real-time Check-In—Real-time, bidirectional communication to survey or check on a patient, such as “Are you doing okay today?” (R U OK) or “How many did you smoke today?” [0169] The Coordinated Care Platform enhances the traditional phase 3 clinical trial process by providing a wearable dedicated for real-time monitoring of the patient and their vitals during the trial. The PWD may also serve as a safety alert device with fall detection and emergency calling features. The PWD also passively collects large quantities (but still high quality) of patient's positional data, vital sign data, and physiological data, in real-time. This technology enables increased volume and speed of data collection, as compared to manual methods in traditional clinical trials, leading to further reduced data acquisition costs. This also helps monitor patients' physical and emotional health in real-time outside of the clinic, and could help reduce expensive site visits by the patient [0047] An example embodiment of a Coordinated Care System (CCS) 100, shown in FIG. 1, includes a patient wearable device (PWD) 102, a caregiver mobile app 104, and a webserver 106. The caregiver mobile app 104 runs on a commercially-available platform such as a smartphone or electronic tablet. The webserver 106, which runs on a commercially-available platform such as a computer system or workstation, implements a coordinated care platform that seamlessly integrates the PWD, the caregiver mobile app, the webserver, and various third party providers (such as pharmacies and healthcare providers). The webserver 106 includes a web frontend, a server backend, a backend database and an application program interface (API). Target users for each of these components are shown in Table I.) [0096] Fall Detection and Emergency Calling—The PWD may detect, using positional sensor input, when a patient has fallen. In response to a detected fall, the PWD may initiate an emergency call to a local call center or to a caregiver. If the patient is able to communicate during the emergency call, the patient may be able to provide information as to subsequent steps. If the patient is not able to communicate, the local call center or caregiver follows a predetermined response protocol for sending help to the patient. [0107] Dashboard: the coordinated caregivers get reports on a weekly basis with details including medication adherence, activities, and R U OK responses. Following reports are provided via dashboard.)

CLAIM 8 – 
The patient care method of claim 1, wherein each of said multiple patients resides in a private residence.  ([0090] The “R U OK” communication is designed for seniors who live alone at their homes. The PWD displays the “R U OK” message. If the patient does not answer, an alert is sent to the caregiver or other healthcare provider. The alert can contain additional information including if the PWD is worn, information on the patient's recent activity prior to the alert, and other engagement details.)

CLAIM 9 – 
The patient care method of claim 1, wherein said multiple patients reside in a common care facility.  ([0002] Medication adherence has been a major concern in the senior age group (e.g., 65 years old and older) for several decades, accounting for one-third of all senior hospital admissions. Medication non-adherence is major contributing factor to health care costs, especially among seniors with multiple chronic conditions. Such seniors often are re-admitted to hospitals due to not following medication regimen, and/or are advised to get admitted to nursing homes, home care or assisted living facilities. The major reasons for non-adherence include forgetting to take their medications and getting confused with the complexity of the medication regimen.)

CLAIM 10 – 
A patient care method comprising a response agent system, the response agent system comprising: an active alerts system configured indicate emerging and/or pending needs of multiple patients as they arise in real time, wherein said multiple patients are established participants of the response agent system; a response contact system configured to enable said response agents to view said emerging and/or pending patient needs, wherein any one of said response agents can render a response to said emerging and/or pending patient need; wherein a responding [0103] A caregiver can register and manage multiple patients (e.g., both parents). Therefore the response agent system of Watch Rx is monitoring the status and responding to the needs of multiple patients. FIG. 7 illustrates an outline of an example setup procedure of a PWD according to an embodiment. Example caregiver app functionalities, which may be performed by the caregiver app and/or the CSS of the described embodiments, are presented below. [0103] A caregiver can register and manage multiple patients (e.g., both parents). ([0015] The described embodiments may provide what amounts to 24 hours per day, 7 days per week (24×7) connectivity of the patient to one or more caregivers, via a mobile app running on a platform such as a smartphone or tablet at the caregiver's location. Such 24×7 connectivity facilitates (i) staying connected with an elderly parent, (ii) getting missed medication and emergency alerts, (iii) receiving a real-time feed of the current status of the patient. [0033] Another embodiment further includes determining, based on the behavioral data, that an emergency event has occurred, and in response to the determining, notifying appropriate emergency response personnel. [0096] Fall Detection and Emergency Calling—The PWD may detect, using positional sensor input, when a patient has fallen. In response to a detected fall, the PWD may initiate an emergency call to a local call center or to a caregiver. If the patient is able to communicate during the emergency call, the patient may be able to provide information as to subsequent steps. If the patient is not able to communicate, the local call center or caregiver follows a predetermined response protocol for sending help to the patient. ([0015] The described embodiments may provide what amounts to 24 hours per day, 7 days per week (24×7) connectivity of the patient to one or more caregivers, via a mobile app running on a platform such as a smartphone or tablet at the caregiver's location. Such 24×7 connectivity facilitates (i) staying connected with an elderly parent, (ii) getting missed medication and emergency alerts, (iii) receiving a real-time feed of the current status of the patient. [0033] Another embodiment further includes determining, based on the behavioral data, that an emergency event has occurred, and in response to the determining, notifying appropriate emergency response personnel. [0096] Fall Detection and Emergency Calling—The PWD may detect, using positional sensor input, when a patient has fallen. In response to a detected fall, the PWD may initiate an emergency call to a local call center or to a caregiver. If the patient is able to communicate during the emergency call, the patient may be able to provide information as to subsequent steps. If the patient is not able to communicate, the local call center or caregiver follows a predetermined response protocol for sending help to the patient.)


CLAIM 11 – 
The patient care method of claim 10, further comprising a response agent interface system, configured to enable monitoring a status of said multiple patients by the multiple response agents through a display of the response agent interface system, wherein the display is configured to indicate said emerging and/or pending needs through said active alerts system, wherein said display is commonly accessible by the multiple response agents via a communications network.  ([0047] An example embodiment of a Coordinated Care System (CCS) 100, shown in FIG. 1, includes a patient wearable device (PWD) 102, a caregiver mobile app 104, and a webserver 106. The caregiver mobile app 104 runs on a commercially-available platform such as a smartphone or electronic tablet. The webserver 106, which runs on a commercially-available platform such as a computer system or workstation, implements a coordinated care platform that seamlessly integrates the PWD, the caregiver mobile app, the webserver, and various third party providers (such as pharmacies and healthcare providers). The webserver 106 includes a web frontend, a server backend, a backend database and an application program interface (API). Target users for each of these components are shown in Table I.)

CLAIM 12 – 
The patient care method of claim 11, wherein the response agent interface system is configured to enable accessing and/or viewing information regarding any one of said multiple patients, said information comprising at least one of a location of a patient, medication needs a patient, and bio signs of a patient.  ([0089] Conducting Real-time Check-In—Real-time, bidirectional communication to survey or check on a patient, such as “Are you doing okay today?” (R U OK) or “How many did you smoke today?” [0169] The Coordinated Care Platform enhances the traditional phase 3 clinical trial process by providing a wearable dedicated for real-time monitoring of the patient and their vitals during the trial. The PWD may also serve as a safety alert device with fall detection and emergency calling features. The PWD also passively collects large quantities (but still high quality) of patient's positional data, vital sign data, and physiological data, in real-time. This technology enables increased volume and speed of data collection, as compared to manual methods in traditional clinical trials, leading to further reduced data acquisition costs. This also helps monitor patients' physical and emotional health in real-time outside of the clinic, and could help reduce expensive site visits by the patient [0095] Live GPS Tracking & Directions—A geo-fence may be defined (e.g., for early Alzheimer patients) such that if the patient wanders away from his/her home, the PWD detects, using built-in GPS, that the patient is beyond the defined geo-fencing region and alerts their caregiver with accurate location information. In one embodiment, the PWD evaluates its position periodically (e.g., every 15 minutes), and if the PWD moves beyond an established geo-fence, the PWD begins continuous tracking and sends alert to the caregiver along with location information.)

CLAIM 13 – 
The patient care method of claim 11, wherein the response agent interface system is configured to enable said response agents to preform at least one of: indication of an acceptance of an alert; establishing communication with a patient; sending and/or setting a reminder for a patient; locating a patient; monitoring bio signs of a patient.  ([0095] Live GPS Tracking & Directions—A geo-fence may be defined (e.g., for early Alzheimer patients) such that if the patient wanders away from his/her home, the PWD detects, using built-in GPS, that the patient is beyond the defined geo-fencing region and alerts their caregiver with accurate location information. In one embodiment, the PWD evaluates its position periodically (e.g., every 15 minutes), and if the PWD moves beyond an established geo-fence, the PWD begins continuous tracking and sends alert to the caregiver along with location information.)

CLAIM 14 – 
The patient care method of claim 11, wherein said response contact system is further configured to enable communication between said multiple patients and response agents, wherein said communication includes audio, video, text messaging, communication through said response agent interface system, or combinations thereof.  ([0089] Conducting Real-time Check-In—Real-time, bidirectional communication to survey or check on a patient, such as “Are you doing okay today?” (R U OK) or “How many did you smoke today?” [0106] When the alerts are received, the caregiver can log in to the coordinated care platform through the caregiver mobile app and review details of the alert. If the review indicates an issue, the caregiver can either send text messages to PWD, or call the PWD, from the caregiver app.)

CLAIM 15 – 
The patient care method of claim 11, further comprising a unilateral monitoring contact system configured to enable said multiple response agents to send and/or set reminders and/or notifications to be communicated to the patient.  ([0105] Alerts and notifications: The caregivers may receive one or more of the following alerts and notifications, which are intended as illustrative examples and are not meant to be limiting: (i) Missed Medication alert, (ii) GPS alert, (iii) Low battery alert, (iv) Watch idle/not worn, (v) Early Warning alerts, (vi) R U OK alert, and (vii) ADL alerts. [0106] When the alerts are received, the caregiver can log in to the coordinated care platform through the caregiver mobile app and review details of the alert. If the review indicates an issue, the caregiver can either send text messages to PWD, or call the PWD, from the caregiver app.)

CLAIM 16 – 
The patient care method of claim 10, wherein each of the multiple response agents is located in a common facility.  ([0010] In general, a PWD may help seniors live independently by assisting them with medication reminders, Activities of Daily Life (ADL) reminders (such as drinking water, eating food and exercising) and enabling them to call their family whenever and wherever they need help. The caregivers are notified with the status and alerts, so they always know the status of the patient. The coordinated care platform integrates personalized treatment programs in situations where the PWD is provided to patients by the treatment providers such as hospitals, pharmacies, or institutional care facilities (such as independent or assisted living). In some embodiments, the PWD may provide a periodic (e.g., daily) “are you okay?” (R U OK) check to the patient.)

CLAIM 17 – 
The patient care method of claim 10, wherein said multiple response agents are located remotely from one another.  ([0010] In general, a PWD may help seniors live independently by assisting them with medication reminders, Activities of Daily Life (ADL) reminders (such as drinking water, eating food and exercising) and enabling them to call their family whenever and wherever they need help. The caregivers are notified with the status and alerts, so they always know the status of the patient. The coordinated care platform integrates personalized treatment programs in situations where the PWD is provided to patients by the treatment providers such as hospitals, pharmacies, or institutional care facilities (such as independent or assisted living). In some embodiments, the PWD may provide a periodic (e.g., daily) “are you okay?” (R U OK) check to the patient.)

CLAIM 18 – 
The patient care method of claim 10, wherein said emerging and/or pending patient needs comprise emergency alerts and/or non-emergency alerts.   ([0096] Fall Detection and Emergency Calling—The PWD may detect, using positional sensor input, when a patient has fallen. In response to a detected fall, the PWD may initiate an emergency call to a local call center or to a caregiver. If the patient is able to communicate during the emergency call, the patient may be able to provide information as to subsequent steps. If the patient is not able to communicate, the local call center or caregiver follows a predetermined response protocol for sending help to the patient. [0107] Dashboard: the coordinated caregivers get reports on a weekly basis with details including medication adherence, activities, and R U OK responses. Following reports are provided via dashboard.)

CLAIM 19 – 
The patient care method of claim 10, wherein said emerging and/or pending patient needs are conveyed to the response agent system through a patient care device which is in a patient's possession.  (FIG. 6)

CLAIM 20 – 
The patient care method of claim 19, wherein said emerging and/or pending patient needs are transmitted from the patient care device to the response agent system in response to an indication of possible patient distress and/or danger automatically detected by the patient care device, wherein said patient care device includes at [0136] The coordinated care platform can analyze the collected data points to predict potential outcomes. For example, certain combinations of points may be associated with potentially dangerous situations. Examples of such combination of points that can trigger potential danger include: (i) long idle time during an active period, (ii) missing a medication reminder and/or PWD not being worn or being idle during medicine or meal time, (iii) long idle period after rest or nap time, and (iv) unusually long rapid movement period.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686